Case: 4:18-cv-00072-SRC Doc. #: 219 Filed: 06/17/21 Page: 1 of 1 PageID #: 2310




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 STEAK N SHAKE, INC.,                             )
                                                  )
         Plaintiffs,                              )
                                                  )
         vs.                                      )    Case No. 4:18-cv-00072-SRC
                                                  )
 MELISSA WHITE,                                   )
                                                  )
         Defendants.                              )

                                             Judgment

       This matter came before the Court for trial by jury. The issues have been tried, and the

jury rendered its verdict on Plaintiff’s claim.

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that:

       Plaintiff Steak N Shake, Inc. shall have judgment against Defendant Melissa White for

actual damages in the amount of $70,000.00 and punitive damages in the amount of $10,000.00,

plus post-judgment interest as allowed by 28 U.S.C. § 1961, and the costs of this action.


Dated: June 17, 2021.


                                                  STEPHEN R. CLARK
                                                  UNITED STATES DISTRICT JUDGE
